IN THE SUPREME COURT OF THE STATE OF KANSAS

                                             No. 118,378

                                In the Matter of LANCE M. HALEY,
                                           Respondent.


                          ORIGINAL PROCEEDING IN DISCIPLINE

        Original proceeding in discipline. Opinion filed March 2, 2018. One-year suspension.


        Kate F. Baird, Deputy Disciplinary Administrator, argued the cause, and Stanton A. Hazlett,
Disciplinary Administrator, was with her on the formal complaint for the petitioner.


        Lance M. Haley, respondent, argued the cause pro se.


        PER CURIAM: This is an original proceeding in discipline filed by the office of the
Disciplinary Administrator against the respondent, Lance M. Haley, of Kansas City,
Missouri, an attorney admitted to the practice of law in Kansas in 1991.


        On January 9, 2017, the office of the Disciplinary Administrator filed a formal
complaint against the respondent alleging violations of the Kansas Rules of Professional
Conduct (KRPC). The respondent filed an answer on February 15, 2017. A hearing was
held on the complaint before a panel of the Kansas Board for Discipline of Attorneys on
May 24, 2017, where the respondent was personally present. The hearing panel
determined that respondent violated KRPC 1.3 (2017 Kan. S. Ct. R. 290) (diligence), 3.2
(2017 Kan. S. Ct. R. 341) (expediting litigation), 5.5(a) (2017 Kan. S. Ct. R. 361)
(unauthorized practice of law), 8.4(d) (2017 Kan. S. Ct. R. 379) (engaging in conduct
prejudicial to the administration of justice), and 8.4(g) (engaging in conduct adversely
reflecting on lawyer's fitness to practice law).


                                                    1
      Upon conclusion of the hearing, the panel made the following findings of fact and
conclusions of law, together with its recommendation to this court:


                                       "Findings of Fact


              ....


              "11.     In 1990, the Missouri Supreme Court admitted the respondent to the
      practice of law in the state courts of Missouri. The Kansas Supreme Court admitted the
      respondent to the practice of law in the state courts of Kansas on October 4, 1991. The
      respondent was also licensed to practice law in the United States Court of Appeals for the
      Eighth Circuit, the United States District Court for the Western District of Missouri, and
      the United States District Court for the District of Kansas.


              "12.     In 2006, the respondent was appointed to represent F.M. and R.L.A. in
      criminal appeals pending in the United States Court of Appeals for the Eighth Circuit.
      The respondent failed to prosecute the two federal criminal appeals. The Eighth Circuit
      Court issued an order for the respondent to appear and show cause why he should not be
      disciplined for failing to prosecute the two federal criminal appeals. The respondent
      failed to respond to the order to appear and show cause. On November 8, 2006, the
      Eighth Circuit Court directed that the respondent's name be stricken from the [roll] of
      attorneys admitted to practice before the Eighth Circuit Court. (The respondent's licenses
      to practice before the United States District Court for the Western District of Missouri
      and the United States District Court for the District of Kansas were also suspended.)


              "13.     On January 17, 2007, the federal court amended its order of disbarment
      to direct that the respondent's license be suspended for a minimum of one year. The court
      directed that any application for reinstatement be accompanied by a written opinion from
      a mental health provider that the respondent was able to effectively discharge his
      professional responsibilities.




                                                   2
        "14.     Following the federal court discipline, on January 30, 2007, in a
reciprocal case, the Missouri Supreme Court issued an order suspending the respondent's
license to practice law in Missouri, for having violated Missouri Rules of Professional
Conduct 1.3, 3.2, and 8.4(d). The Missouri Supreme Court directed that no application
for reinstatement would be entertained until the respondent was reinstated to practice in
the federal courts.


        "15.     The respondent failed to comply with the annual requirements to
maintain his Kansas law license. As a result, on October 9, 2007, the Kansas Supreme
Court issued an order suspending the respondent's license to practice law in the state
courts of Kansas.


        "16.     On April 18, 2008, the Eighth Circuit Court terminated the suspension
order. However, the respondent did not resume the practice of law at that time.


        "17.     In 2009, the respondent filed an application for reinstatement in
Missouri. Prior to the time the court ruled on the respondent's application, in June 2012,
the respondent withdrew his application for reinstatement in Missouri.


        "18.     On May 3, 2013, the respondent informed the disciplinary administrator
of the suspensions of his federal license and his Missouri license. The respondent
indicated in the correspondence that he had not been practicing law, but was beginning
the process of reinstatement. Even though the respondent was not subject to a disciplinary
suspension in Kansas, a reinstatement questionnaire was provided to the respondent in
order to obtain information regarding what the respondent had been doing since he last
practiced law in Kansas.


        "19.     Prior to the respondent's May 3, 2013, letter, the disciplinary
administrator had not been made aware by the respondent or the other licensing
authorities that the respondent had engaged in professional misconduct and his other
licenses to practice law had been suspended. At that time, the disciplinary administrator
considered the respondent's correspondence as a self-report of the misconduct which
occurred in the Eighth Circuit Court of Appeals.

                                              3
        "20.    In a letter dated June 17, 2013, to the disciplinary administrator the
respondent disclosed that he engaged in the unauthorized practice of law by drafting a
codicil to his mother's will. There is no evidence that the codicil was anything other than
his mother's intent, however, the codicil did benefit the respondent by shielding his future
inheritance from an outstanding tax obligation he had at that time. Further, the
respondent's family members understood the purpose of the document. However, later,
the codicil was nullified in a Johnson County, Kansas, probate proceeding.


        "21.    On July 29, 2013, the respondent returned the completed reinstatement
questionnaire to the disciplinary administrator.


        "22.    On August 19, 2013, the respondent informed the disciplinary
administrator that he wished to withdraw his request for reinstatement of his Kansas
license. (As an aside, the respondent had not taken the steps necessary to request
reinstatement of his license to practice law in Kansas. In order to seek reinstatement, the
respondent had to complete continuing legal education hours, submit certain forms, and
pay fees.)


        "23.    Because the respondent had not been disciplined on a reciprocal basis in
Kansas for the professional misconduct that occurred in the federal courts, the
disciplinary administrator proceeded with the investigation and continued to correspond
with the respondent.


        "24.    In December, 2013, the respondent filed a second application for
reinstatement in Missouri.


        "25.    On March 10, 2015, in a pleading filed with the Missouri Supreme
Court, Missouri bar counsel recommended that the respondent's request for reinstatement
be granted:




                                             4
        '1.      The reinstatement report was mailed to Applicant on
February 19, 2015. Applicant responded in a letter received by OCDC on
March 5, 2015, stating he has no objection to the report. His application
is, then ready for decision by the Court.


        '2.      Applicant has satisfied the minimum requirements set
forth in Rule 5.28. He obtained a passing score on the MPRE within the
timeframe set forth in the rule. The Missouri Bar Director of Continuing
Legal Education programs confirmed Applicant has reported the
requisite CLE credits. He has paid the reinstatement fee and owes no
disciplinary costs.


        '3.      The Court's January 30, 2007, order requires that no
application for reinstatement will be considered by the Court until
Applicant is reinstated to practice in the United States Court of Appeals
for the Eighth Circuit, which is the court from which the disciplinary
case originated. The suspension of Applicant's privilege to practice in
that court was terminated by the Eighth Circuit's order, issued in April
[of] 2008. While the Eighth Circuit's suspension was terminated by that
court, Applicant is not eligible for readmission to the Eighth Circuit until
he is admitted to, among other options, the highest court of a state. See
Federal Rules of Appellate Procedure Rule 46(a). (FN Aside from
admission to a state bar, an attorney is eligible for admission to the bar of
a court of appeals if the attorney is admitted to practice before the U.S.
Supreme Court, another court of appeals, or a U.S. District Court.) Thus,
while Applicant's federal suspension is terminated, he must be readmitted
to a state court bar before he is eligible to apply for readmission to the
federal court. Under these unique circumstances, the fact that Applicant
is not reinstated to practice before the Eighth Circuit should not be an
insurmountable impediment to his reinstatement to Missouri's Bar.




                                      5
                '4.       Applicant's mental health was an issue addressed in the
        Eighth Circuit's order of discipline. He was required to, and did, supply
        that court with a written report from a treating psychiatrist attesting to his
        ability to discharge his professional obligations. Applicant has been
        forthcoming about his mental health struggles in the course of staff
        counsel's investigation in the instant reinstatement case. At OCDC's
        request, Applicant provided letters from his psychiatrist and treating
        psychologist attesting to his ability to discharge his professional
        responsibilities and the stability of his emotional and psychological state.


                '5.       Applicant's first application for reinstatement was
        withdrawn by him in large part because he was not compliant with
        federal and state tax laws. He is currently compliant.


                '6.       Applicant has established a long-term non-controversial
        work history in the years since his 2006 suspension by the federal court.
        He states that he has maintained proficiency in his preferred area of
        practice, federal criminal defense work, by attending CLEs and
        connections with former colleagues. He professes eagerness to return to
        that area of practice in the federal district court in western Missouri.'


        "26.    On April 30, 2015, the Missouri Supreme Court granted the respondent's
application and reinstated his law license. The court, however, placed the respondent on
probation for two years. The Missouri bar counsel informed the disciplinary administrator
that the respondent's license to practice law in Missouri had been reinstated, subject to
two years['] probation.


        "27.    In order to rectify the administrative issues related to his Kansas license,
the respondent must comply with certain administrative requirements.


                a.        At the time of the hearing, the respondent needed to
        complete 120 hours of continuing legal education, with 20 of those hours
        classified as ethics hours. Now, because another registration period has

                                              6
        passed, the respondent must complete 132 hours of continuing legal
        education, including 22 hours of ethics. Further, the respondent must pay
        a fee of $220 to the Kansas Continuing Legal Education Commission. At
        the time of the hearing, the respondent had completed 55.5 hours. The
        respondent has now completed 127.5 hours, including 21 hours of ethics.


                  b.      The respondent must also make a written request to the
        Kansas Supreme Court for reinstatement, complete the application for
        reinstatement form and provide associated documentation, and complete
        the 2017-2018 annual attorney registration form. At the time of the
        hearing, the respondent owed $765 to the Clerk of the Supreme Court.
        Since that time, again, the registration period has passed, so the
        respondent now owes a total of $830 to the Clerk of the Supreme Court.


        "28.      On May 23, 2017, the respondent entered into a voluntary monitoring
agreement with the Kansas Lawyers' Assistance Program.


                                     "Conclusions of Law


        "29.      Based upon the findings of fact, the hearing panel concludes as a matter
of law that the respondent violated KRPC 1.3, KRPC 3.2, KRPC 5.5, and KRPC 8.4, as
detailed below.


                                  "KRPC 1.3 and KRPC 3.2


        "30.      Attorneys must act with reasonable diligence and promptness in
representing their clients. See KRPC 1.3. Further, if an attorney fails to make reasonable
efforts to expedite litigation consistent with the interests of his client, the attorney
violated KRPC 3.2. In this case, the respondent failed to diligently and promptly
represent F.M. and R.L.A. in their appeals before the Eight[h] Circuit Court of Appeals.
Because the respondent failed to act with reasonable diligence and promptness and failed
to expedite the litigation consistent with the interests of his clients, the hearing panel
concludes that the respondent violated KRPC 1.3 and KRPC 3.2.

                                               7
                                          "KRPC 5.5


           "31.   KRPC 5.5(a) prohibits the unauthorized practice of law. After the Kansas
Supreme Court administratively suspended the respondent's license to practice law for
failing to comply with the annual requirements to maintain a license, the respondent
drafted a codicil for his mother. Drafting the codicil constituted the practice of law. As
such, the hearing panel concludes that the respondent violated KRPC 5.5(a).


                                          "KRPC 8.4


           "32.   'It is professional misconduct for a lawyer to . . . engage in conduct that
is prejudicial to the administration of justice . . . [and] engage in any other conduct that
adversely reflects on the lawyer's fitness to practice law.' KRPC 8.4(d) and (g). The
respondent engaged in conduct that was prejudicial to the administration of justice when
he failed to properly prosecute the federal criminal appeals. The respondent engaged in
conduct that adversely reflected on the respondent's fitness to practice law when he
drafted a codicil for his mother when his license to practice law was suspended. As such,
the hearing panel concludes that the respondent violated KRPC 8.4(d) and (g).


                               "American Bar Association
                         Standards for Imposing Lawyer Sanctions


           "33.   In making this recommendation for discipline, the hearing panel
considered the factors outlined by the American Bar Association in its Standards for
Imposing Lawyer Sanctions (hereinafter 'Standards'). Pursuant to Standard 3, the factors
to be considered are the duty violated, the lawyer's mental state, the potential or actual
injury caused by the lawyer's misconduct, and the existence of aggravating or mitigating
factors.


           "34.   Duty Violated. The respondent violated his duty to his clients to provide
diligent representation. The respondent also violated his duty to the legal profession.



                                               8
        "35.     Mental State. The respondent knowingly violated his duties.


        "36.     Injury. As a result of the respondent's misconduct, the respondent caused
potential injury to his clients.


        "37.     Aggravating and Mitigating Factors. Aggravating circumstances are any
considerations or factors that may justify an increase in the degree of discipline to be
imposed. In reaching its recommendation for discipline, the hearing panel, in this case,
found the following aggravating factor present:


                 a.       Substantial Experience in the Practice of Law. The
        Kansas Supreme Court admitted the respondent to practice law in the
        State of Kansas in 1991. At the time of the misconduct, the respondent
        had been practicing law for more than 25 years.


        "38.     Mitigating circumstances are any considerations or factors that may
justify a reduction in the degree of discipline to be imposed. In reaching its
recommendation for discipline, the hearing panel, in this case, found the following
mitigating circumstances present:


                 a.       Absence of a Prior Disciplinary Record. While the
        respondent has previously been disciplined in Missouri and the Eighth
        Circuit Court of Appeals, the underlying misconduct is the same as the
        underlying misconduct in this case. Thus, prior to the misconduct in the
        federal appeals, the respondent had not previously been disciplined.


                 b.       Absence of a Dishonest or Selfish Motive. The
        respondent's misconduct does not appear to have been motivated by
        dishonesty or selfishness.




                                              9
               c.       Personal or Emotional Problems if Such Misfortunes
       Have Contributed to Violation of the Kansas Rules of Professional
       Conduct. The respondent underwent unimaginable trauma as a child. As
       a result, the respondent suffers from post-traumatic stress disorder.
       Additionally, the respondent suffers from bipolar disorder. It is clear that
       the respondent's mental health conditions contributed to his misconduct.


               d.       The Present and Past Attitude of the Attorney as Shown
       by His or Her Cooperation During the Hearing and His or Her Full and
       Free Acknowledgment of the Transgressions. The respondent fully
       cooperated with the disciplinary process. Additionally, the respondent
       admitted the facts that gave rise to the violations.


               e.       Imposition of Other Penalties or Sanctions. The
       respondent has experienced other sanctions for his conduct. The
       respondent was suspended by the Eighth Circuit Court of Appeals and
       the Missouri Supreme Court.


               f.       Remorse. At the hearing on this matter, the respondent
       expressed genuine remorse for having engaged in the misconduct.


       "39.    In addition to the above-cited factors, the hearing panel thoroughly
examined and considered the following Standards:


       '4.42   Suspension is generally appropriate when:


               (a)      a lawyer knowingly fails to perform services for
                        a client and causes injury or potential injury to a
                        client; or


               (b)      a lawyer engages in a pattern of neglect and
                        causes injury or potential injury to a client.

                                            10
        '4.43   Reprimand is generally appropriate when a lawyer is negligent
                and does not act with reasonable diligence in representing a
                client, and causes injury or potential injury to a client.


        '7.2    Suspension is generally appropriate when a lawyer knowingly
                engages in conduct that is a violation of a duty owed as a
                professional, and causes injury or potential injury to a client, the
                public, or the legal system.


        '7.3    Reprimand is generally appropriate when a lawyer negligently
                engages in conduct that is a violation of a duty owed as a
                professional, and causes injury or potential injury to a client, the
                public, or the legal system.'


                                    "Recommendation


        "40.    The disciplinary administrator recommended that the respondent be
suspended for a period of one year. The disciplinary administrator further recommended
that the respondent's request for probation be granted and that he be allowed to again
practice law in Kansas after he satisfies the administrative requirements to maintain a
license to practice law. The disciplinary administrator recommended that the term of
probation be two years. Finally, the disciplinary administrator suggested that additional
conditions be added to the respondent's probation.


        "41.    The respondent recommended that he be placed on probation. The
respondent agreed to the additional terms outlined by the disciplinary administrator as
well as the term of 2 years.


        "42.    When a respondent requests probation, the hearing panel must first
consider whether the respondent has satisfied the requirements of Rule 211(g)(3). That
subsection provides:


                                               11
                '(3)     The Hearing Panel shall not recommend that the
        Respondent be placed on probation unless:


                (i)      the Respondent develops a workable, substantial, and
                         detailed plan of probation and provides a copy of the
                         proposed plan of probation to the Disciplinary
                         Administrator and each member of the Hearing Panel at
                         least fourteen days prior to the hearing on the Formal
                         Complaint;


                (ii)     the Respondent puts the proposed plan of probation into
                         effect prior to the hearing on the Formal Complaint by
                         complying with each of the terms and conditions of the
                         probation plan;


                (iii)    the misconduct can be corrected by probation; and


                (iv)     placing the Respondent on probation is in the best
                         interests of the legal profession and the citizens of the
                         State of Kansas.'


In this case, the respondent developed a workable, substantial, and detailed plan of
probation. The respondent provided a copy of the proposed plan of probation to the
disciplinary administrator and each member of the hearing panel well in advance of the
hearing on the formal complaint. The respondent put the proposed plan of probation into
effect prior to the hearing and complied with each of the terms and conditions of the
probation plan. The misconduct, in this case can be corrected by probation. Finally,
placing the respondent on probation is in the best interests of the legal profession and the
citizens of the State of Kansas.


        "43.    Accordingly, based upon the findings of fact, conclusions of law, and the
Standards listed above, the hearing panel unanimously recommends that the respondent's
license be suspended for a period of one year. The hearing panel further recommends that

                                             12
the suspension be suspended and that the respondent be placed on probation for a period
of two years, made retroactive to the date of the hearing, May 24, 2017. However, the
hearing panel also recommends that the respondent remain on probation until specifically
discharged by order of the Kansas Supreme Court. The hearing panel further
recommends that the respondent's probation be made subject to the following terms and
conditions:


                a.      No Unauthorized Practice of Law. The respondent must
        not engage in the unauthorized practice of law. The respondent
        understands he is unable to practice law in Kansas until the Kansas
        Supreme Court enters an order of reinstatement. The respondent
        understands that the court will not enter an order of reinstatement until
        the respondent satisfies his obligations with the Kansas continuing legal
        education commission and the Clerk of the Supreme Court.


                b.      Compliance with the KALAP Monitoring Agreement.
        The respondent must comply with the KALAP monitoring agreement.


                c.      Missouri Probation. The respondent will continue to
        comply with all terms and conditions of the Missouri probation. The
        respondent will notify the disciplinary administrator, the practice
        supervisor, and KALAP if any action is taken on the respondent's
        Missouri probation.


                d.      Kansas Suspension. The respondent will notify the
        disciplinary administrator, the practice supervisor, and KALAP if the
        Kansas Supreme Court reinstates the respondent's license to practice law
        in Kansas.


                e.      Inventory of Cases and Clients. After the respondent's
        license to practice law in Kansas is reinstated, the respondent must
        maintain an inventory of all open cases and clients. The respondent must
        update the inventory on a daily basis. The inventory must include the

                                            13
client's name, the client's contact information, the client's goal, the tasks
that remain to be completed, all pending deadlines, and the forum (if
any) in which the matter is pending.


        f.       Practice Supervision. Brian Leininger has agreed to
serve as the respondent's practice supervisor. The practice supervisor will
be acting as an officer and an agent of the court while supervising the
probation and monitoring the respondent's legal practice. As supervising
attorney, the practice supervisor will be afforded all immunities granted
by Kan. Sup. Ct. R. 223 during the course of his supervising activities.
The respondent and the practice supervisor will meet monthly. Prior to
the respondent's reinstatement, the practice supervisor will verify on a
monthly basis that the respondent is not engaged in the unauthorized
practice of law. After the respondent's license to practice in Kansas is
reinstated, the respondent must provide the practice supervisor with an
updated copy of the inventory of cases and clients on a monthly basis.
The respondent must allow the practice supervisor access to his client
files, calendar, and trust account records. The respondent must comply
with any requests made by the practice supervisor.


        g.       Quarterly Reports. The practice supervisor will prepare
and forward quarterly reports to the respondent and the disciplinary
administrator regarding the respondent's status on probation. The reports
will include the following:


        (1)      any change of address;
        (2)      any arrests of the respondent;
        (3)      any criminal charges brought against the respondent;
        (4)      any civil lawsuit filed against the respondent;
        (5)      any civil judgment entered against the respondent;
        (6)      a description of any disputes with clients;
        (7)      a statement identifying issues the respondent encountered and
                 the practice supervisor's recommended remedial measures;

                                     14
           (8)   a statement as to whether the respondent has complied with the
                 Kansas Rules of Professional Conduct and all conditions of
                 probation since the previous report was submitted; and
           (9)   any concern the practice supervisor has regarding the
                 respondent's honesty, trustworthiness, or fitness to practice law.


           h.    Client Communication. The respondent must contact
each client by letter at least once every three months regarding the status
of the matter.


           i.    Audits. Within thirty (30) days of the date of this report,
the practice supervisor will conduct an initial audit of the respondent's
files. Thereafter, every six months, the practice supervisor will conduct
additional audits. If the practice supervisor discovers any violations of
the Kansas Rules of Professional Conduct, the practice supervisor will
include such information in his report. The practice supervisor will
provide the Disciplinary Administrator and the respondent with a copy of
each audit report. The respondent must follow all recommendations and
correct all deficiencies noted in the practice supervisor's periodic audit
reports.


           j.    Psychological Treatment. The respondent must continue
his treatment for post-traumatic stress disorder and bipolar disorder
throughout the period of supervised probation, unless the treatment
provider determines that continued treatment is no longer necessary. The
treatment provider will notify the practice supervisor and the disciplinary
administrator in the event that the respondent discontinues treatment
against the recommendation of the treatment provider during the
probationary period. The respondent must provide the treatment provider
with an appropriate release of information to allow the treatment
provider to share such information [with] the practice supervisor and the
disciplinary administrator.


                                     15
                      k.      Continued Cooperation. The respondent must continue
              to cooperate with the disciplinary administrator. If the disciplinary
              administrator requests any additional information, the respondent must
              timely provide such information.


                      l.      Change of Address or Employment. The respondent will
              notify the disciplinary administrator, practice supervisor, and KALAP
              [of] any change of address or employment within 10 days.


                      m.      Additional Violations. The respondent must not violate
              the terms of his probation or the provisions of the Kansas Rules of
              Professional Conduct. In the event that the respondent violates any of the
              terms of probation or any of the provisions of the Kansas Rules of
              Professional Conduct at any time during the probationary period, the
              respondent must immediately report such violation to the practice
              supervisor and the disciplinary administrator. The disciplinary
              administrator will take immediate action directing the respondent to
              show cause why the probation should not be revoked.


              "44.    Costs are assessed against the respondent in an amount to be certified by
      the Office of the Disciplinary Administrator."


                                            DISCUSSION


      In a disciplinary proceeding, this court considers the evidence, the findings of the
disciplinary panel, and the arguments of the parties and determines whether violations of
KRPC exist and, if they do, what discipline should be imposed. Attorney misconduct
must be established by clear and convincing evidence. In re Foster, 292 Kan. 940, 945,
258 P.3d 375 (2011); see Supreme Court Rule 211(f) (2017 Kan. S. Ct. R. 251). Clear



                                                  16
and convincing evidence is "'evidence that causes the factfinder to believe that "the truth
of the facts asserted is highly probable."'" In re Lober, 288 Kan. 498, 505, 204 P.3d 610
(2009) (quoting In re Dennis, 286 Kan. 708, 725, 188 P.3d 1 [2008]).


       Respondent was given adequate notice of the formal complaint, to which he filed
an answer, and adequate notice of the hearings before the panel and this court for which
he appeared. The respondent did not file exceptions to the panel's final hearing report. As
such, the findings of fact are deemed admitted. Supreme Court Rule 212(c) and (d) (2017
Kan. S. Ct. R. 255). Furthermore, the evidence before the panel establishes by clear and
convincing evidence the charged misconduct violated KRPC 1.3 (2017 Kan. S. Ct. R.
290) (diligence), 3.2 (2017 Kan. S. Ct. R. 341) (expediting litigation), 5.5(a) (2017 Kan.
S. Ct. R. 361) (unauthorized practice of law), 8.4(d) (2017 Kan. S. Ct. R. 379) (engaging
in conduct prejudicial to the administration of justice), and 8.4(g) (engaging in conduct
adversely reflecting on lawyer's fitness to practice law), and it supports the panel's
conclusions of law. We adopt the panel's conclusions.


       The only remaining issue before us is the appropriate discipline for respondent's
violations. At the panel hearing, the office of the Disciplinary Administrator
recommended a one-year suspension from the practice of law, that respondent's request
for probation be granted, that respondent be allowed to practice law in Kansas after he
satisfies the administrative requirements to maintain a license to practice law, and that the
term of probation be two years. The respondent recommended a two-year probation. The
panel recommended a one-year suspension, that the suspension be suspended and
respondent be placed on probation retroactive to the hearing date of May 24, 2017, for a
period of two years and until specifically discharged by Kansas Supreme Court order, and
that the terms and conditions in the final hearing report paragraph 43 be met.




                                             17
       At the hearing before this court, the attorney for the office of the Disciplinary
Administrator recommended a one-year suspension, that the suspension be suspended,
and respondent be placed on probation for two years following the date that respondent
satisfies the administrative requirements to maintain a license to practice law in Kansas.
Similarly, the respondent did not object to this recommendation and assured this court
that he would satisfy those administrative requirements and emerge from his
administrative suspension by no later than May 31, 2018.


       In light of respondent's continuing administrative suspension and the uncertainty
concerning when, precisely, that administrative suspension might be lifted, we are unable
to precisely follow the unanimous recommended disposition of this matter. We are,
however, in agreement that the recommendation is substantively appropriate. Therefore,
we conclude the appropriate discipline in this matter is as follows: (1) a one-year
disciplinary suspension from the practice of law; and (2) should respondent obtain relief
from the administrative suspension by satisfying the administrative requirements to
maintain a license to practice law in Kansas, he may petition this court for an order to
suspend the disciplinary suspension and the imposition of a two-year probation period
consistent with the probation plan previously approved by the Disciplinary Administrator
and continuing until specifically discharged by this court pursuant to Supreme Court Rule
211(g)(7) (2017 Kan. S. Ct. R. 251).


                               CONCLUSION AND DISCIPLINE


       IT IS THEREFORE ORDERED that Lance M. Haley be and he is hereby disciplined
by a one-year suspension from the practice of law in accordance with Supreme Court
Rule 203(a)(2) (2017 Kan. S. Ct. R. 234), effective on the filing of this decision.




                                             18
       IT IS FURTHER ORDERED that respondent is granted permission, once no longer
administratively suspended, to petition this court for an order to suspend the one-year
disciplinary suspension and the imposition of a two-year probation period consistent with
the probation plan previously approved by the Disciplinary Administrator and continuing
until specifically discharged by this court pursuant to Supreme Court Rule 211(g)(7).


       IT IS FURTHER ORDERED that the costs of these proceedings be assessed to the
respondent and that this opinion be published in the official Kansas Reports.




                                            19